Citation Nr: 1646617	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-42 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) non service-connected pension benefits in the amount of $124,333.00.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2014 determination issued by the Pension Management Center (PMC) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this matter currently resides with the Waco, Texas RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a statement dated in September 2016, the Veteran, through his representative, withdrew his appeal as to the issue of entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) non service-connected pension benefits in the amount of $124,333.00.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) non service-connected pension benefits in the amount of $124,333.00 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a typed statement dated in September 2016, the Veteran's representative indicated a desire to withdraw the claim on appeal noting that the appeal "was for consideration of how the pension debt was created [and] the waiver for [$124,333.00] was granted, so no further issue is before [the Board]."  Indeed, the Committee on Waivers granted a waiver of that debt in November 2014.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of this issue, and the Veteran's claim must be dismissed.


ORDER

The appeal of the issue of entitlement to service connection for entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) non service-connected pension benefits in the amount of $124,333.00 is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


